Citation Nr: 0000505	
Decision Date: 01/07/00    Archive Date: 01/11/00

DOCKET NO.  97-11 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder. 

2.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for residuals of 
angiofibroma of the nasopharynx, to include recurrent 
nosebleeds.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

David T. Cherry, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 11, 1954, to 
April 28, 1954. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 rating decision of the 
Portland, Oregon, Department of Veterans Affairs (VA) 
Regional Office (RO).


REMAND

At the October 1997 hearing held at the RO before a hearing 
officer, the veteran intimated that someone at the Roseburg, 
Oregon, VA Medical Center told him that his psychiatric 
disorder may be related to active service.  October 1997 
Hearing Transcript 4.  At the October 1999 videoconference 
hearing before the undersigned, the veteran suggested that a 
medical professional had opined that his pre-existing 
residuals of angiofibroma of the nasopharynx had been 
aggravated by active service.  Specifically, he indicated 
that one of the medical professionals worked at the Roseburg, 
Oregon, VA Medical Center.  October 1999 Hearing Transcript 
9-10, 13.  

Moreover, the representative in a February 1998 statement 
provided the RO with his deceased father's social security 
number.  However, an additional attempt to get records from 
Fort Dix, regarding the veteran's alleged treatment there as 
a dependent of his father, has not been made.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter "the Court") has held that there is 
some duty to assist a claimant in the completion of an 
application for benefits under 38 U.S.C.A. § 5103(a), 
depending on the particular facts in each case.  See Graves 
v. Brown, 8 Vet. App. 522 (1996); Robinette v. Brown, 8 Vet. 
App. 69 (1995).; 

Accordingly, this claim is REMANDED for the following 
actions:

1.  The veteran should be asked to 
identify any medical professionals who 
have related his psychiatric disorder to 
active service or who have indicated that 
the residuals of angiofibroma of the 
nasopharynx underwent an increase in 
severity during service.  The medical 
professionals should be identified by 
name and medical facility, and the 
veteran should also identify the 
approximate date on which any such 
opinions were expressed to him.  After 
obtaining appropriate authorization, the 
RO should attempt to obtain any medical 
records identified by the veteran that 
are not already in the claims file, 
specifically to include all records from 
the Roseburg, Oregon, VA Medical Center 
and the records of any medical 
professionals who relate the veteran's 
disorders to active service.

2.  After obtaining appropriate 
authorization, the RO should also attempt 
to obtain any medical records of 
treatment from Fort Dix where the veteran 
was alleged treated as a dependent child 
of a service member in 1955-56.  The 
veteran's father's social security 
number, as reflected in the February 1998 
statement of the representative, and his 
father's name should be provided.  The RO 
should contact the National Personnel 
Records Center and, if necessary, Fort 
Dix directly.  If the RO is informed that 
any such records have been retired, 
attempts should be made to get them.

3.  After the development requested has 
been completed to the extent possible, 
the RO should review the case and 
determine whether additional development 
is necessary if any of the claims are 
found to be well grounded.  Any such 
additional development should be 
undertaken.  The claims should then be 
readjudicated, with consideration of 
38 C.F.R. § 3.156 (1999) and Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998), as 
applicable.  If the benefits sought on 
appeal remain denied, the veteran should 
be furnished a supplemental statement of 
the case containing all applicable laws 
and regulations not previously included 
and given the opportunity to respond 
thereto.  No action is required of the 
appellant until he receives further 
notice.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


